DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending in this office correspondence.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18  are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The aforementioned claims are directed to a process and a system. The claimed process is directed towards a message queue that receives messages and stores the messages for retrieval. A destination site includes a set of destination computing worker nodes. Tasks are generated to replicate changes to objects at the source site to the destination site.  A computer controller pushes messages corresponding to the tasks onto the message queue. A source computing worker node retrieves a message corresponding to a task from the message queue for processing in conjunction with a destination computing worker node. Then, a message is indicated as having been retrieved from the message queue for the replication process.
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 7 and 13 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitation: “generating a set of tasks to replicate changes to objects at the source site to the destination site”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a system”, “controller”, “worker nodes”, “one or more processors”, “memory”, “message queue”, or “a non-transitory computer-readable medium”, nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is mentally (or with the aid of pen and paper), capable of producing a list of activities to copy/replicate changes of particular information from a source to a destination, which is a mental process. 
As explained above, a process that is geared to “generating a set of tasks …” is merely a process to examine information and produce an activity list, which is nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
This judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “…, wherein the message queue receives messages and stores the messages for retrieval”, which is considered to be extra-solution activities of mere data gathering.  In this context, “receives ... and stores” are activities that are considered data manipulation activities for simply enabling mere data storage for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Further, the aforementioned claims recite the following – “pushing, by the controller, messages corresponding to the tasks onto the message queue”.  At this step, the cited language of: “pushing …, onto the message queue”, amounts to mere data-transmission steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data. (See MPEP 2106.05(g)).
Additionally, the aforementioned claims recite the following – “retrieving, by a first source worker node, a first message corresponding to a first task from the message queue for processing in conjunction with a first destination worker node”.  Again, the activity of “retrieving” information is a data gathering activity for simply enabling a person to deal with information/data for later use, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity, see MPEP 2106.05(g).
Finally, the aforementioned claims recite the following – “upon the retrieving, indicating the first message as having been retrieved from the message queue”.  At this step, the cited language of: “upon the retrieving, indicating the first message …”, wherein the “indicating” step amounts to mere data-transmission step, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process of transmission of collected and analyzed data, see MPEP 2106.05(g).
The additional elements recited in the aforementioned claim(s) are: “a system”, “controller”, “worker nodes”, “one or more processors”, “memory”, “message queue”, or “computer-readable medium”.  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information, manipulate information and transmit information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“retrieving”) steps, and data-transmission (“pushing”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the “system”, “controller”, “worker nodes”, “one or more processors”, “memory”, “message queue”, or “computer-readable medium” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component that are well-know and conventional and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.
Independent claims 7 and 13 recite similar limitations to independent claim 1, therefore these claims are rejected for similar reasons detailed above.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “holding the messages on the message queue for retrieval …”, and “pausing the generating tasks to replicate the changes …, while allowing the plurality of source worker nodes to continue retrieving messages from the message queue”, which recite insignificant extra-solution steps of data-gathering activities, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “determining that a number of messages on the message queue has reached a threshold limit”, which recite mere mental steps or an abstract idea of information evaluation against a set limit, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “continuing the generating tasks to replicate the changes and the pushing of messages corresponding to the tasks onto”, which recite insignificant extra-solution steps of data-gathering activities, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “reading a first portion of a first snapshot …”, “reading a first portion of a second snapshot …”, and “pausing reading of a second portion of the first and second snapshots …”, which recite insignificant extra-solution steps of data-gathering activities, which does not amount to significantly more than the abstract idea.  Further, the aforementioned claim recites “calculating a first portion of a snapshot delta between the first and second snapshots based on the first portions of the first and second snapshots that were read”, which recite mere mental steps or an abstract idea of information evaluation to determine a difference, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, the replication job comprising replicating the changes to the objects at the source site to the destination site”, which recite mere mental steps or an abstract idea of performing tasks to copy information, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “maintaining a log of changes to the objects at the source site”, which recite insignificant extra-solution steps of data-gathering activities, which does not amount to significantly more than the abstract idea.  Further, the claim recites - “determining, from the log, the tasks needed to replicate the changes to the destination site”, which recite mere mental steps or an abstract idea of evaluating information at hand and determining to perform tasks to copy this information, which does not amount to significantly more than the abstract idea.
Dependent claims 8-12 and 14-18 recite similar limitations to claims 2-6, therefore these claims are rejected for similar reasons as detailed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication (US 2016/0048408 A1) issued to Madhu et al. (hereinafter as “MADHU”). 
Regarding claim 1, MADHU teaches a method comprising: 
providing, at a source site, a controller, a plurality of source worker nodes, and a message queue, coupled between the controller and the plurality of source worker nodes, wherein the message queue receives messages and stores the messages for retrieval (MADHU Fig. 1/Fig. 2, Para. [0047]: “FIG. 1 illustrates an exemplary hybrid data center 100 enabled by a hybrid cloud management platform 124 that links together different computing environments and takes advantage of on-demand cloud computing resources/infrastructure 208 (e.g., Infrastructure as a Service—IaaS), such as available from various cloud computing service providers. The platform 124 may comprise vNodes 120 (virtual nodes, also referred to as virtual appliances, which are sets of virtual machines) to perform monitoring and replication functions, and may offer various other services of interest to an enterprise having an enterprise data center 204 (also referred to as an on-premise or primary data center). Enterprise data center 204 may comprise physical machines 104, virtual machines 108, various storage components 112, primary storage 132, secondary storage 136, and a virtualization control component 128, such as a VMware hypervisor”, 
the examiner notes that the reference discloses plurality of vNodes, i.e. worker nodes, in a distributed architecture environment to perform monitoring and replication functions.  Additionally, the reference illustrates in multiple figures, and in particular Fig. 9, this arichtecure including a centralized Jobs Queue, elelement 906, i.e. a message queue, and data movers, i.e. controllers); 
providing, at a destination site, a plurality of destination worker nodes (see MADHU Fig. 1, vNode 120 at Cloud Resources, 208); 

generating a set of tasks to replicate changes to objects at the source site to the destination site (MADHU Para. [0012]: “The control component may be enabled to detect and associate services of the plurality of federated virtual machines based on associated hash identifiers. ... The control component may comprise an enterprise data center control component and a cloud computing infrastructure control component, wherein each system component comprises a gateway virtual machine, a plurality of data movers, a deployment node for deployment of concurrent, distributed applications, and a database node; wherein the database nodes form a database cluster, and wherein each gateway virtual machine has a persistent mailbox that contains a queue with a plurality of queued tasks for the plurality of data movers, and each deployment node includes a scheduler that monitors enterprise policies and manages the queue by scheduling tasks relating to movement of data between the enterprise data center database node and the cloud computing infrastructure database node.”, 
the examiner notes that the queued tasks for the data movers are to generating a set of tasks to replicate changes); 
pushing, by the controller, messages corresponding to the tasks onto the message queue  (MADHU Fig. 9, Para. [0072]: “At step 906, a job is created based on the policy attributes, and this job is published (queued) to a persistent jobs queue … At step 908, one or more data movers that participate in jobs processing consumes the request”; and
Fig. 9, Para. [0073]: “At step 906, a job is created and published (queued) to a work or jobs queue. At step 908, one or more data movers that participate in jobs processing consumes the request.”); 
retrieving, by a first source worker node, a first message corresponding to a first task from the message queue for processing in conjunction with a first destination worker node (MADHU (MADHU Fig. 9, Para. [0072]: “At step 906, a job is created based on the policy attributes, and this job is published (queued) to a persistent jobs queue … At step 908, one or more data movers that participate in jobs processing consumes the request”; and
Fig. 9, Para. [0073]: “At step 906, a job is created and published (queued) to a work or jobs queue. At step 908, one or more data movers that participate in jobs processing consumes the request”, 
the Examiner interprets the consumption of a request from the message queue to that of retrieving this request); and 
upon the retrieving, indicating the first message as having been retrieved from the message queue (MADHU Fig. 9, Para. [0073]: “At step 906, a job is created and published (queued) to a work or jobs queue. At step 908, one or more data movers that participate in jobs processing consumes the request. At steps 910, 912 and 914, the job is processed.”, 
the examiner notes as a data mover process a queued request, at steps 910, 912, and 914, indicates the job is processed to that of indicating a message have been retrieved from the queue).  

Regarding claims (7 and 13), the aforementioned claims recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2016/0048408 A1) issued to Madhu et al. (hereinafter as “MADHU”), and in view of US Patent Application Publication (US 2018/0349178 A1) issued to Painter et al. (hereinafter as “PAINTER”).
Regarding claim 2, MADHU teaches the limitations of claim 1. 
Further, MADHU teaches holding the messages on the message queue for retrieval by the plurality of source worker nodes (MADHU (MADHU Fig. 9, Para. [0072]: “At step 906, a job is created based on the policy attributes, and this job is published (queued) to a persistent jobs queue … At step 908, one or more data movers that participate in jobs processing consumes the request”; and
Fig. 9, Para. [0073]: “At step 906, a job is created and published (queued) to a work or jobs queue. At step 908, one or more data movers that participate in jobs processing consumes the request.”); 
However, MADHU does not explicitly teach determining that a number of messages on the message queue has reached a threshold limit; and pausing the generating tasks to replicate the changes and the pushing of messages corresponding to the tasks onto the message queue while allowing the plurality of source worker nodes to continue retrieving messages from the message queue, thereby freeing space on the message queue.
But, PAINTER teaches determining that a number of messages on the message queue has reached a threshold limit (PAINTER Para. [0046]: “processing the job at the node if the capacity is below a threshold or adding the job to a cluster queue for processing by another node of the plurality of nodes”) ; and 
pausing the generating tasks to replicate the changes and the pushing of messages corresponding to the tasks onto the message queue while allowing the plurality of source worker nodes to continue retrieving messages from the message queue, thereby freeing space on the message queue (PAINTER Para. [0020]: “when a job is waiting for an external dependency, pausing the job”; and 
Para. [0046] processing the job at the node if the capacity is below a threshold or adding the job to a cluster queue for processing by another node of the plurality of nodes”; and
Para. [0057]: “The thresholds may include one or more from the set of CPU time, memory usages, and total time”; and
Fig. 1, Para. [0104]: “Where the task or sub-task of a job is waiting for an external dependency, the node 101 may be configured for pausing the job and then selecting a further job to process from the local or cluster queue”; and
Fig. 13, Para. [0156]: “Processing of the job, once started, will continue until a subtask within the job cannot be completed until some external dependencies have completed. In this instance, the job will be paused, leaving the node 1000 free to process other jobs. When the external dependency is ready to be completed, the job is resumed (the state CONTINUING as shown in FIG. 13).”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MADHU (disclosing methods for replication among distributed computing environments) to include the teachings of PAINTER (disclosing methods for scalable job/task processing) and arrive at a method for efficient usage of computing resources.  One of ordinary skill in the art would have been motivated to make this combination because by efficient utilization of system resources to process a job/task given some limited computing capacity, thereby system users can receive reliable system responses to meet their computing  needs, as recognized by (PAINTER, Abstract, Summary Of Invention). In addition, the references of MADHU and PAINTER teach features that are directed to analogous art and they are directed to the same field of endeavor of data backup and replication.
  
Regarding claim 3, the combination of MADHU and PAINTER teach the limitations of claim 2.
Further, PAINTER teaches after the pausing, continuing the generating tasks to replicate the changes and the pushing of messages corresponding to the tasks onto the message queue (PAINTER Figs. 10/13, Para. [0156]: “ Processing of the job, once started, will continue until a subtask within the job cannot be completed until some external dependencies have completed. In this instance, the job will be paused, leaving the node 1000 free to process other jobs. When the external dependency is ready to be completed, the job is resumed (the state CONTINUING as shown in FIG. 13)).  

Regarding claim 4, MADHU teaches the limitations of claim 1. 
Further, MADHU teaches reading a first portion of a first snapshot created at the source site at a first time (MADHU Fig. 23, Para. [0150]: “At 2, a delta-resync process occurs, which includes steps of calculating and sending the deltas between the current running state of VMs in the cloud and the initial recovery point in the cloud back to the on-premise environment.  For example, once a VM is failed-over in the cloud, and is in a running state, changes to the VM are available in EBS snapshots that represent point-in-time snapshots of the data being committed to the disks of the VM. A delta-resync takes these changes and transmits them back to the on-premise environment to re-synchronize the dataset between the two locations. The delta-resync phase may be on going, i.e., scheduled periodically to bring the on-premise dataset to a common-sync point with the cloud dataset”, 
the examiner notes that the initial VM recovery snapshot to that of a first snapshot and the current running VM to that of a second snapshot); 
reading a first portion of a second snapshot created at the source site at a second time, after the first time (MADHU Fig. 23, Para. [0150]: “At 2, a delta-resync process occurs, which includes steps of calculating and sending the deltas between the current running state of VMs in the cloud and the initial recovery point in the cloud back to the on-premise environment.  For example, once a VM is failed-over in the cloud, and is in a running state, changes to the VM are available in EBS snapshots that represent point-in-time snapshots of the data being committed to the disks of the VM. A delta-resync takes these changes and transmits them back to the on-premise environment to re-synchronize the dataset between the two locations. The delta-resync phase may be on going, i.e., scheduled periodically to bring the on-premise dataset to a common-sync point with the cloud dataset”, 
the examiner notes that the initial VM recovery snapshot to that of a first snapshot and the current running VM to that of a second snapshot); 
calculating a first portion of a snapshot delta between the first and second snapshots based on the first portions of the first and second snapshots that were read (MADHU Fig. 23, Para. [0150]: “At 2, a delta-resync process occurs, which includes steps of calculating and sending the deltas between the current running state of VMs in the cloud and the initial recovery point in the cloud back to the on-premise environment”; and
Fig. 36, Para. [0169]: “FIG. 36 relates to protection/recovery data flow, and a file name scheme. Each change point for a disk may be linked to the previous change point within a repository because change points may be stored as deltas. Change point 1 may only store differences in disk 0 that were made after change point 0 was taken.”); 
pushing a first subset of the tasks to replicate the changes to the objects at the source site to the destination site onto the message queue (MADHU (MADHU Fig. 9, Para. [0072]: “At step 906, a job is created based on the policy attributes, and this job is published (queued) to a persistent jobs queue … At step 908, one or more data movers that participate in jobs processing consumes the request”; and
Fig. 9, Para. [0073]: “At step 906, a job is created and published (queued) to a work or jobs queue. At step 908, one or more data movers that participate in jobs processing consumes the request.”). 
However, MADHU does not exility teach pausing reading of a second portion of the first and second snapshots until at least some of the messages on the message queue have been processed and space has opened up on the message queue.
But, PAINTER teaches pausing reading of a second portion of the first and second snapshots until at least some of the messages on the message queue have been processed and space has opened up on the message queue (PAINTER Para. [0020]: “when a job is waiting for an external dependency, pausing the job”; and Para. [0046] processing the job at the node if the capacity is below a threshold or adding the job to a cluster queue for processing by another node of the plurality of nodes”; and
Para. [0057]: “The thresholds may include one or more from the set of CPU time, memory usages, and total time”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of MADHU (disclosing methods for replication among distributed computing environments) to include the teachings of PAINTER (disclosing methods for scalable job/task processing) and arrive at a method for efficient usage of computing resources.  One of ordinary skill in the art would have been motivated to make this combination because by efficient utilization of system resources to process a job/task given some limited computing capacity, thereby system users can receive reliable system responses to meet their computing  needs, as recognized by (PAINTER, Abstract, Summary Of Invention). In addition, the references of MADHU and PAINTER teach features that are directed to analogous art and they are directed to the same field of endeavor of data backup and replication.

Regarding claim 5, MADHU teaches the limitations of claim 1.
Further, MADHU teaches designating different controllers to handle different portions of a replication job, the replication job comprising replicating the changes to the objects at the source site to the destination site (MADHU Para. [0053]: “Change block tracking (CBT) may refer to the ability to distinguish blocks of data that have changed on disk storage at various points in time.”; and
Fig. 24, Para. [0132]: “Protection processes are change aware, i.e., all data being protected with be tracked for changes and only changes may be sent to the cloud.”; and
Fig. 32, Para. [0156]: “FIG. 32 illustrates high level steps that may be used to move data between a primary site 2104 running VMware (vSphere 3202) and a secondary site 2108 utilizing an AWS data center 3212. .., VMware's snapshot and change block tracking (CBT) technology may be utilized to efficiently pull data”).  

Regarding claim 6, MADHU teaches the limitations of claim 1.
Further, MADHU teaches maintaining a log of changes to the objects at the source site (MADHU Para. [0053]: “Change block tracking (CBT) may refer to the ability to distinguish blocks of data that have changed on disk storage at various points in time.”; and
Fig. 24, Para. [0132]: “Protection processes are change aware, i.e., all data being protected with be tracked for changes and only changes may be sent to the cloud.”; and
Fig. 32, Para. [0156]: “FIG. 32 illustrates high level steps that may be used to move data between a primary site 2104 running VMware (vSphere 3202) and a secondary site 2108 utilizing an AWS data center 3212. .., VMware's snapshot and change block tracking (CBT) technology may be utilized to efficiently pull data”); and 
determining, from the log, the tasks needed to replicate the changes to the destination site (MADHU Fig. 32, Para. [0156]: “FIG. 32 illustrates high level steps that may be used to move data between a primary site 2104 running VMware (vSphere 3202) and a secondary site 2108 utilizing an AWS data center 3212. .., VMware's snapshot and change block tracking (CBT) technology may be utilized to efficiently pull data. … A data movement engine 3204 may be composed of three components to accomplish this. The orchestration of the snapshot and CBTs may be performed within a control plane. The actual copying of bits from ESXi may be performed via VMWare's VDDK. The copied bits may be stored on a local repository, which may be constructed using ZFS. Using these components, a series of change points for a virtual machine may be maintained. A series of change points is a versioned copy of all the disks attached to a virtual machine. Change points may be moved from a local data center repository by way of S3.”).  

Regarding claims (8-12 and 14-18), the aforementioned claims recite similar limitations to claims 2-6 and therefore rejected for similar reasons as mentioned above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Karumbunathan et al. ; (US- 11,089,105 -B1); “Methods for replicating datasets in distributed storage systems”.
Zheng et al.; (US- 10,565,230-B2); “Methods for replication between clusters of a network”.
Ren et al. ; (US-20170031776 -A1); “Methods for scheduling and managing series of snapshots”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/18/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162          


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162